Smith, J.
R. G. Lebby brought suit against the Atlanta Realty Corporation, alleging, substantially, that the defendant was a corporation of the State of Georgia, with its principal office in the city of Atlanta, and owned, operated, and maintained in that city an office building, known as the Hurt building, the space in which was leased to numerous individuals for hire, the offices being maintained by them for the transaction of their business; that on March 28, 1918, between eleven and twelve o’clock in the day time the plaintiff was in said building, on the seventh floor, for the purpose of consulting a doctor whose office was on that floor, said doctor being a tenant of the defendant; that the plaintiff remained in the doctor’s office about thirty minutes, and that when he came out of the doctor’s office and started down the hall to the elevator he had taken only a few steps when his feet slipped suddenly from under him, in a manner set out in the petition. The plaintiff further alleged that the tile flooring upon the seventh floor of the building was very smooth and very slick, and that while he was in the doctor’s office the said floor was covered with water, preparatory to mopping the same, and the water was allowed *370to stand, on the floor, causing it to be unsafe and dangerous for any one to walk upon it. He further alleged that he knew nothing of the unsafe and dangerous condition of the said floor, and could not by the exercise of ordinary care have known thereof. He also alleged that he was injured by the negligence of the defendant in the following particulars: (a) that the defendant failed to provide a safe place for persons lawfully in said building to walk on, as it was its duty to do; (&) that the defendant negligently placed or allowed to be placed on the seventh floor of said building water in sufficient quantity to make the sam.e dangerous and unsafe for walking on, when it knew or should have known that it would render said floor unsafe and dangerous for persons using the same; (c) that it allowed water to remain on said seventh floor of said building, rendering it unsafe and dangerous, without maintaining a watchman or some person to warn persons of the dangerous and unsafe condition of the floor, when it knew or should have known of that condition; (d) that it ordered or allowed said floor to be sprinkled or wet when it knew or should have known that it would render the floor unsafe and dangerous to so sprinkle or wet it while it was in constant use by persons authorized to be in the building. The petition next sets out the particulars of the plaintiffs injuries, and prays for damages.
The petition fails to set out a legal cause of action against the defendant, in that it fails to allege any culpable negligence on the part of the defendant, and fails to allege any facts showing that the danger, if any, was not obvious and could not by the exercise of ordinary care have been seen and discovered by the plaintiff. The court therefore did not err in sustaining the general demurrer and dismissing the petition. See Jones v. Candler, 22 Oa. App. 217 (95 S. E. 733).

Judgment affirmed.


Jenkins, P. J., concurs. Stephens, J., dissents.